Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 19–cv–03599–RM–KMT


  HEATHER FISHER,

         Plaintiff and Counterclaim Defendant,

  v.

  JERRY MARTELL,

         Defendant/Counterclaim and Third-Party Plaintiff,

  v.

  JACK FISHER,

         Third-Party Defendant.


                                             ORDER



         This matter is before the court on Jerry Martell’s “Partially Opposed Motion to Amend

  Scheduling Order [Doc. 25] Re Discovery Cutoff and Disclosure of Expert Witnesses[Doc. 44]”

  [Doc. No. 48] (“Mot.”). The Fishers, wife Heather as Plaintiff and husband Jack as Third-Party

  Defendant, filed a Response. [Doc. No. 54]. Ms. Martell filed a Supplement to her motion, with

  leave of the court, on November 2, 2020. [Doc. No. 55.] Ms. Martell also filed a related

  “Motion for Extension of Time to Serve Rebuttal Expert Disclosures” [Doc. No. 56] (“Second

  Mot.”). No response to that motion has yet been filed.
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 2 of 7




         LEGAL STANDARDS

         Under Fed. R. Civ. P. 16(b)(4), “[a] schedule may be modified only for good cause and

  with the judge’s consent.” The advisory committee notes to this Rule provide: “[T]he court may

  modify the schedule on a showing of good cause if it cannot reasonably be met despite the

  diligence of the party seeking the extension.” Fed. R. Civ. P. 16 advisory committee’s note to

  1983 amendment; see also Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230,

  1240 (10th Cir. 2014) (“In practice, this standard requires the movant to show the scheduling

  deadlines cannot be met despite [the movant’s] diligent efforts.”)

         Whether to modify a scheduling order “to extend or reopen discovery is committed to the

  sound discretion” of the Court. Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987).

  When exercising its discretion, the court considers the following factors:

         (1) whether trial is imminent; (2) whether the request to reopen or extend
         discovery is opposed; (3) whether the non-moving party would be prejudiced; (4)
         whether the moving party was diligent in obtaining discovery within the
         guidelines established by the Court; (5) the foreseeability of the need for
         additional discovery in light of the time allowed for discovery by the Court; and
         (6) the likelihood that the discovery will lead to relevant evidence. Id. (citations
         omitted).

  Bagher v. Auto-Owners Ins. Co., No. 12-cv-00980-REB-KLM, 2013 WL 5417127, at *2 (D.

  Colo. Sept. 26, 2013) (citing Smith, 834 F.2d at 169); see also Deghand v. Wal-Mart Stores, Inc.,

  904 F. Supp. 1218, 1221 (D. Kan. 1995) (“While a scheduling order is not a frivolous piece of

  paper, idly entered, which can be cavalierly disregarded by counsel without peril, rigid adherence

  to the ... scheduling order is not advisable.” Cf. Okla. ex rel. Doak v. Acrisure Bus. Outsourcing

  Servs., LLC, 529 F. App’x 886, 891 (10th Cir. 2013) (finding no abuse of discretion when the




                                                   2
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 3 of 7




  district court refused to amend the scheduling order to extend all deadlines—including expert

  designations—because the moving party failed to show good cause for the extension).

         ANALYSIS

         The court is somewhat confused about exactly what Defendant Martell is requesting from

  the court. Counsel for Defendant Martell appears to be also confused about who his client

  actually is and what injuries Defendant Martell has suffered and how those injuries came about.

  (See Second Mot. at ¶¶ 3, 4 and 12, referring to Plaintiff Martell being “injured when struck by

  the vehicle”1; referring to Plaintiff Martell, and the need for depositions of Heather Fisher and

  certain law enforcement agents to be completed so that “Plaintiff Heather Fisher can properly

  prepare for rebuttal to Plaintiff Fisher’s expert disclosures”2; and referring to Defendant Heather

  Fisher as the person making the request for extension of the rebuttal expert disclosures. While

  the court recognizes that Ms. Martell is both a Defendant and a Third-Party Plaintiff, in the

  context of the statements it is clear that counsel is conflating the parties and vastly confusing the

  issues brought to the court for resolution.

         From what the court can glean, however, both parties agree to an extension of the current

  discovery cut off date until the end of January in order to complete the depositions of Heather

  Fisher, Jerry Martell, and law enforcement personnel called to the scene.3 Based on the



  1
    The allegation is that Plaintiff Heather Fisher was stuck by a vehicle driven by Defendant
  Martell and that Defendant Martell was injured when Defendant Martell exited her own vehicle
  and was physically attacked by Plaintiff Heather Fisher and Third Party Defendant Jack Fisher.
  (Amended Complaint [Doc. No. 46], ¶¶ 11, 14, 16; Defendant Martell’s Counterclaims and
  Third Party Complaint [Doc. No. 6], ¶¶ 7, 9, 10.)
  2
    Plaintiff Heather Fisher would not be rebutting her own experts.
  3
    The Motion states that “Ms. Fisher and Ms. Martell, as well as the investigating officers, have
  not yet been deposed.” (Mot. at ¶ 7.)

                                                    3
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 4 of 7




  argument, application of the six factors and agreements of the parties, the court finds that good

  cause for extension of the discovery cut-off date has been shown. The same, however, cannot be

  said of the expert disclosure deadlines.

         Affirmative expert witness disclosures were originally due in this case September 18,

  2020. (Scheduling Order at 9.) Upon stipulation of the parties, the court extended that date to

  October 23, 2020.4 [Doc. No. 44.] Notably, the parties did not seek to extend the time for

  disclosure of rebuttal experts, so that deadline officially expired on October 18, 2020.5 6

  (Scheduling Order at 9.) Obviously, this failure to address rebuttal expert disclosure was a

  mistake by the requesting party which the court did not rectify in its re-scheduling minute entry.

  Therefore, fairness dictates that the court deem the expert rebuttal deadline to have been

  November 23, 2020.7

         Ms. Martell apparently made disclosure of her affirmative medical treating experts on the

  due date, October 23, 2020.8 Therefore, the request for extension apparently is directed only at

  additional experts Ms. Martell characterizes as “an expert in accident reconstruction/mechanical

  engineering/biomechanical engineering, and veterinary sciences.” (Mot. at 4.)



  4
    The Motion was filed on the day affirmative experts were due to be disclosed.
  5
    The parties did not mention rebuttal experts in their stipulated motion for extension of the
  discovery cut off. The extension motion was granted; the form proposed order [Doc. No. 42-1]
  suggested a rebuttal expert deadline of November 22, 2020. This order was not signed or entered
  by the court.
  6
    In her Motion to extend the deadline for rebuttal experts, Ms. Martel claims the rebuttal expert
  deadline was November 23, 2020. [Doc. 56 at ¶ 2.]
  7
    November 22, 2020 fell on a Sunday, therefore the court would have set the date as November
  23, 2020 if it had caught the original error and set a new rebuttal expert disclosure deadline sua
  sponte.
  8
    Corresponding medical records were provided October 29, 2020. The Fishers do not object to
  the provision of the records after the October 23, 2020 date. (Resp. at 2.)

                                                   4
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 5 of 7




         According to the motion at issue, Ms. Martell seeks an affirmative9 expert disclosure date

  of January 29, 2021. (Mot. at 4.) Again, the court is confused as to Ms. Martell’s actual request

  since her later filed motion seeking extension of the rebuttal expert disclosure deadline proposes

  a disclosure date of January 28, 2020. (Second Mot. at 4.) Neither of these dates actually make

  any sense where the parties have agreed to complete discovery entirely by January 29, 2021.

  (Mot. at 3.) If the court granted both of Ms. Martell’s requests, rebuttal experts would be due for

  disclosure one day before affirmative experts were to be disclosed. Additionally, since both

  affirmative and rebuttal experts would be disclosed within one day of the close of discovery,

  there would be no time for any party to conduct depositions of any of the experts.

         More importantly, regardless of the date sought for extension of the two expert disclosure

  deadlines, Ms. Martell has not shown good cause sufficient to warrant an extension of either the

  affirmative or rebuttal expert designation deadlines.

         Ms. Martell attributes the delay in designation of her experts to have been caused by her

  inability to depose Plaintiff Heather Fisher about her version of how she was injured by Ms.

  Martell’s vehicle. Although the court gives some limited weight to this argument, there is no

  question that Ms. Martell has Ms. Fisher’s statements given to the police and she also has the

  reports prepared by the officers at the scene regarding their findings. The automobile itself

  belongs to Ms. Martell and she has had the ability to have an expert examine the vehicle at any

  time. Finally, there does seem to be any dispute that Ms. Martell has all of Heather Fisher’s


  9
    In the Motion, Ms. Martell groups her engineering, veterinary science and medical treating
  experts together and requests an extension of the disclosure date (singular) as to all. (Mot. ¶ 14.)
  Throughout the motion Ms. Martell refers to the expert disclosure date as one date and directly
  references only the affirmative expert disclosures. At the time she filed her motion on October
  23, 2020, there was one month remaining until any rebuttal experts were to be disclosed.

                                                   5
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 6 of 7




  medical records evidencing the exact injury she allegedly suffered. The court sees simply no

  reason why a mechanical/engineering/accident reconstruction expert report could not have been

  obtained in a timely manner.

         As to Ms. Martell’s proposed veterinary sciences expert, the court cannot fathom how the

  depositions of Ms. Fisher or anyone else would affect whatever opinion Ms. Martell expects

  from a veterinary sciences expert about a dog who undisputedly died before either Ms. Fisher or

  Ms. Martell suffered their alleged injuries. Ms. Martell fails to explain the necessity for a

  veterinarian expert witness, but also why she could not have retained the services of such a

  person long ago and disclosed them on time.

         Clearly the Fishers would be greatly prejudiced by the extended schedule proposed by

  Ms. Martell since they have timely made their disclosures, and under Ms. Martell’s plan, the

  Fishers would have no opportunity to depose or question the late experts proposed by Ms.

  Martell.

         Although no evidence of bad faith exists and a trial date has yet to be set, it appears that

  Ms. Martell’s failure to disclose an accident reconstruction/engineering expert and a veterinary

  science expert, whether as an affirmative and/or rebuttal expert, was and is simply the result of a

  lack of diligence. Applying the factors set forth in Bagher, the court finds there is no

  justification or good cause shown to extend the expert disclosure deadlines, both of which have

  now expired.




                                                    6
Case 1:19-cv-03599-RM-KMT Document 58 Filed 12/02/20 USDC Colorado Page 7 of 7




         It is therefore ORDERED

         1.      Jerry Martell’s “Partially Opposed Motion to Amend Scheduling Order [Doc. 25]

  Re Discovery Cutoff and Disclosure of Expert Witnesses[Doc. 44]” [Doc. No. 48] is

  GRANTED IN PART AND DENIED IN PART. The motion is GRANTED in that the

  Discovery Cut Off date is extended to January 29, 2021. The dispositive motion deadline is also

  extended to March 2, 2021. The motion is DENIED with respect to all requests to extend the

  expert disclosure dates.

         2.      Jerry Martell’s “Motion for Extension of Time to Serve Rebuttal Expert

  Disclosures” [Doc. No. 56] is DENIED.

         Dated December 2, 2020.




                                                 7
